OPINION OF THE COURT
GREENBAUM, Judge.
*165The Trial Court denied the Defendant’s Motion to Suppress. The issue to be determined was whether the State was required to present those guidelines which established the parameters of the road block.
The State must prove the legality of its search and automobile road block stop, by presenting to the Court proper established guidelines. By its failure to properly present this primary material evidence, they fail to meet the burden of proof necessary to establish the legality of the road block, thereby violating the Defendant’s Constitutional rights as guaranteed by the Fourth and Fourteenth Amendments of the United States Constitution.
According, this case is reversed and the Motion to Suppress is granted.